           Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 1 of 6. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


IAL LOGISTICS INDIA LIMITED and                     :
IAL CONTAINER LINE (USA) INC.,
50 Cragwood Road, Suite 115
South Plainfield, NJ 07080                          :

                       Plaintiffs,
                                                    :
v.                                                          Case No. ________________

WILLIAM SHEPPEE (USA) LTD.,                         :
812 Kaderly Street
New Philadelphia, OH, 44663
                                                    :
                       Defendant.

Statutory Agent                                     :

       Michael R. Fisher
       152 North Avenue                             :
       New Philadelphia, Ohio 44663


                                         COMPLAINT

       Plaintiffs IAL Logistics India Limited and IAL Container Line (USA) Inc., for their

Complaint against defendant William Sheppee (USA) Ltd. allege upon information and belief as

follows:

                                        THE PARTIES

       1.      Plaintiff IAL Logistics India Limited (“IAL Logistics”) is and was at all material

times a foreign corporation or other business entity duly organized and existing under the laws of

India, and Plaintiff IAL Container Line (USA) Inc. (“IAL USA”), was at all times material, a

domestic corporation or other business entity duly organized and existing under the laws of the

State of New Jersey.
          Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 2 of 6. PageID #: 2



        2.       Defendant William Sheppee (USA) Ltd. (“Sheppee”) is and was at all times

material a domestic business entity duly organized and existing under the laws of Ohio with an

address at 812 Kaderly Street, New Philadelphia, OH, 44663 and/or 610 Harger Street, Dover,

Ohio, 44622, whose statutory agent is denominated above.

                                 JURISDICTION AND VENUE

        3.       Plaintiffs’ claim falls within the Court’s admiralty and maritime jurisdiction

pursuant to 28 U.S.C. § 1333.

        4.       This is a suit for unpaid freight charges pursuant to ocean bills of lading and

comprises an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure.

        5.       Venue before this Court is proper under 28 U.S.C. § 1391, as Sheppee is a company

organized and existing under the laws of Ohio, and is therefore subject to personal jurisdiction in

this District.

                        ALLEGATIONS COMMON TO ALL COUNTS

        6.       On or before December 23, 2015, Vikram Singh Associates, as seller of

merchandise to Sheppee, appointed IAL Logistics as a freight forwarder for the purposes of

arranging transportation of various merchandise from India to the United States.

        7.       IAL Logistics appointed IAL USA as its “delivery agent.”

        8.       In connection with the shipments by Vikram Singh, IAL Logistics issued certain

House Bills of Lading (herein after referred to as “House Bills”).

        9.       The IAL Logistics’ House Bills identified IAL USA as the delivery agent for the

merchandise.




                                                 2
         Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 3 of 6. PageID #: 3



       10.     At all times relevant, IAL Logistics was the “carrier” under the IAL Logistics’

House Bills.

       11.     IAL Logistics issued the IAL Logistics’ House Bills for the carriage of the

merchandise shipped by Vikram Singh on a “freight collect” basis, making the party taking

delivery of the merchandise responsible for payment of freight charges.

       12.     As delivery agent, IAL USA issued to Sheppee freight invoices corresponding to

the IAL Logistics’ House Bills.

       13.     IAL Logistics arranged for the transportation of the merchandise sold by Vikram

Singh and shipped to Defendant Sheppee, who took delivery of the goods, as follows:

               a. On or about December 23, 2015, IAL Logistics issued House Bill No. JPR PHL
                  1434485 and IAL USA issued corresponding Freight Invoice No. 003728-00-
                  01 in the amount of $4,900.00. See Exhibit “A” attached hereto.

               b. On or before January 13, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434554 and IAL USA issued corresponding Freight Invoice No. 003735-00-
                  01 in the amount of $4,200.00. See Exhibit “B” attached hereto.

               c. On or before January 27, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434663 and IAL USA issued corresponding Freight Invoice No. 003739-00-
                  01 in the amount of $4,650.00. See Exhibit “C” attached hereto.

               d. On or before February 18, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434733 and IAL USA issued corresponding Freight Invoice No. 003750-00-
                  01 in the amount of $4,650.00. See Exhibit “D” attached hereto.

               e. On or before March 3, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434791 and IAL USA issued corresponding Freight Invoice No. 003756-00-
                  01 in the amount of $4,650.00. See Exhibit “E” attached hereto.

               f. On or before March 10, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434797 and IAL USA issued corresponding Freight Invoice No. 003761-00-
                  01 in the amount of $4,650.00. See Exhibit “F” attached hereto.

               g. On or before March 16, 2016, IAL Logistics issued House Bill No. JPR PHL
                  1434799 and IAL USA issued corresponding Freight Invoice No. 003765-00-
                  01 in the amount of $2,600.00. See Exhibit “G” attached hereto.



                                               3
           Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 4 of 6. PageID #: 4



                h. On or before March 23, 2016, IAL Logistics issued House Bill No. JPR PHL
                   1434880 and IAL USA issued corresponding Freight Invoices No. 003769-00-
                   01 and 003769-00-03 in the amount of $4,650.00 (freight) and $200.00 (rail
                   storage). See Exhibit “H” attached hereto.

                i. On or before April 15, 2016, IAL Logistics issued House Bill No. JPR PHL
                   1434942 and IAL USA issued corresponding Freight Invoices No. 003780-00-
                   01 and 003780-00-03 in the amount of $4,650.00 (freight) and $300.00
                   (storage). See Exhibit “I” attached hereto.

                j. On or before May 18, 2016, IAL Logistics issued House Bill No. JPR PHL
                   1435110 and IAL USA issued corresponding Freight Invoices No. 003794-00-
                   01 and 003794-00-03M in the amount of $4,650.00 (freight) and $400.00
                   (storage). See Exhibit “J” attached hereto.

          14.   Plaintiffs performed all obligations, actual and implied, pursuant to the IAL

Logistics’ House Bills.

          15.   The total value of the freight charges for the shipments summarized in paragraph

13 hereto amounts to $44,450.00.

          16.   Defendant Sheppee has made partial payment of the outstanding freight charges as

follows:

                a. December 12, 2016 - $4,650.00
                b. December 19, 2016 - $4,650.00
                c. February 13, 2017 - $4,650.00

          17.   Plaintiffs duly demanded payment of the outstanding ocean freight charges from

Defendant Sheppee.

                               FIRST CAUSE OF ACTION
                           BREACH OF MARITIME CONTRACT

          18.   Plaintiffs incorporate by reference paragraphs 1 through 17 as if set forth fully

herein.

          19.   Defendant Sheppee took delivery of the merchandise but has failed and refused to

pay the outstanding amount of “freight collect” freight charges pursuant to the IAL Logistics’

House Bills and IAL USA invoices. See Exhibits A-J attached hereto.

                                                4
           Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 5 of 6. PageID #: 5



          20.   In breach of the IAL Logistics’ HBL contracts of carriage, and despite timely and

repeated demands, Defendant Sheppee has failed and/or refused to pay Plaintiffs the outstanding

and overdue balance of freight charges in the sum of $30,500.00.

          21.   As a result of Defendant Sheppee’s breach of the IAL Logistics’ House Bills,

Plaintiffs have suffered damages in the sum of $30,500.00.

                                 SECOND CAUSE OF ACTION
                                   UNJUST ENRICHMENT

          22.   Plaintiffs incorporate by reference paragraphs 1 through 21 as if fully set forth

herein.

          23.   Plaintiffs rendered services for which Defendant Sheppee, having taken delivery of

the merchandise, is obligated to pay the reasonable value thereof.

          24.   Plaintiffs conferred a benefit upon Defendant Sheppee by providing the freight

services described herein.

          25.   At all times relevant Plaintiffs had a reasonable expectation of being compensated

for the freight services described herein.

          26.   If Defendant Sheppee is allowed to retain the benefits of the freight services

provided by Plaintiffs, without compensating Plaintiffs therefore, Defendant Sheppee will be

unjustly enriched.

          27.   The reasonable value of the unpaid balance due for the freight services performed

by Plaintiffs is $30,500.00.

          28.   Notwithstanding repeated demands for payment, Defendant Sheppee has failed and

refused to pay any part of the balance of outstanding freight charges.

          29.   Defendant Sheppee has been unjustly enriched in the sum of $30,500.00.




                                                 5
        Case: 5:18-cv-02864-SL Doc #: 1 Filed: 12/13/18 6 of 6. PageID #: 6



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment in their favor and against the Defendant,

William Sheppee (USA) Ltd., as follows:

       a. damages in the amount of $30,500.00;

       b. pre-judgment interest;

       c. post-judgment interest;

       d. reasonable attorneys’ fees, costs and disbursements of this action; and

       e. such other, further and different relief as the Court deems just and proper under

          the circumstances.

Dated: December 11, 2018

                                                    Respectfully submitted,


                                                    s/John E. Breen
                                                    John E. Breen (0015142)
                                                    BREEN LAW, LLC
                                                    7761 Chetwood Close, Ste. 100
                                                    Columbus, Ohio 43054
                                                    (614) 374-3324 – phone
                                                    (614) 775-9977 – fax
                                                    john@breenlegal.com

                                                    Trial Counsel For Plaintiffs
                                                    IAL LOGISTICS INDIA, LIMITED and
                                                    IAL CONTAINER LINE (USA) INC.

Counsel Seeking Pro Hac Vice

       Patrick F. Lennon, Esq.
       LENNON, MURPHY & PHILLIPS, LLC
       420 Lexington Avenue, Suite 300
       New York, NY 10170
       (212) 490-6050 – phone
       (212) 490-6070 – fax
       pfl@lmplaw.net



                                                6
